Citation Nr: 0500588	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-06 157	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pilonidal cysts. 

4.  Entitlement to an initial rating in excess of 70 percent 
disabling for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for arthritis of the 
bilateral shoulders.

6.  Entitlement to service connection for arthritis of the 
bilateral hips.



7.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The RO granted service connection for PTSD and assigned a 50 
percent disabling rating effective October 2002.  In a March 
2003 rating decision, the veteran's evaluation for PTSD was 
raised to 70 percent disabling retroactive to October 2002.  
As the veteran has not expressed any desire to limit his 
appeal to a specific disability rating, the issue remains in 
appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).
This matter also comes before the Board on appeal from a 
February 2003 rating decision of the Lincoln RO, which denied 
claims of entitlement to service connection for alcoholic 
neuropathy of the legs, arthritis of the neck, arthritis of 
the bilateral shoulders, arthritis of the bilateral hips, and 
alcoholic hepatitis.  The RO also determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a back condition or 
pilonidal cysts.  

The Board has recharacterized the veteran's claim of 
entitlement to service connection for alcoholic neuropathy as 
it appears on the cover page of the instant decision, and as 
was originally claimed by the veteran.  

The veteran's claims were merged on appeal in October 2004.  
Service connection was awarded for arthritis of the cervical 
spine, C6-7, in a June 2004 rating decision.  As such, the 
claim of entitlement to service connection for arthritis of 
the neck is no longer in appellate status.  

The Board notes that the veteran originally requested 
hearings before the Board in connection with his claims on 
appeal.  However, he subsequently reported that he desired 
hearings before the local RO.  The hearing took place in 
March 2004.  The transcript has been obtained and associated 
with the claims folder.

A Travel Board hearing was scheduled for December 2004.  In a 
statement received in October 2004, the veteran indicated 
that he did not wish to present oral contentions or arguments 
and requested that his hearing be cancelled.  As such, the 
Travel Board request is deemed withdrawn. 38 C.F.R. 
§ 20.704(e).

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for pilonidal cysts; 
entitlement to service connection for hepatitis C, arthritis 
of the shoulders, and arthritis of the hips; and entitlement 
to service connection for peripheral neuropathy and a back 
condition on a de novo basis.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
peripheral neuropathy when it issued an unappealed rating 
decision in April 1994.  

2.  Evidence submitted since the RO's final April 1994 
decision, when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for peripheral 
neuropathy and raises the possibility of substantiating the 
claim.  

3.  The RO denied entitlement to service connection for a 
back condition when it issued an unappealed rating decision 
in July 1973.  

4.  Evidence submitted since the RO's final July 1973 
decision, when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a back 
condition and raises the possibility of substantiating the 
claim.  

5.  The competent and probative evidence of record 
establishes that the veteran's PTSD has been productive of 
total occupational and social impairment from the original 
grant of service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1994 
determination wherein the RO denied entitlement to service 
connection for peripheral neuropathy is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d) (2004), 38 C.F.R. § 20.1103 (2003).


2.  Evidence received since the final July 1973 determination 
wherein the RO denied entitlement to service connection for a 
back condition is new and material, and the veteran's claim 
for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 
3.160(d) (2004), 38 C.F.R. § 20.1103 (2003).

3.  The criteria for an initial 100 rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
in this case because the veteran's claim was filed after 
August 29, 2001 (April 2002), the effective date of the 
amendment. 66 Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one, which a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for peripheral neuropathy 
and a back condition has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal by 
the veteran as to whether new and material evidence has been 
submitted to reopen the previously denied claims.  

In light of the Board's decision to reopen the veteran's 
claims and remand for further development pursuant to the 
VCAA, the decision to proceed in adjudicating these claims in 
their present posture does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard, supra.


Peripheral Neuropathy

Factual Background

In April 1994, the RO denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
His claim was denied on the basis that that VA had not 
determined that a positive association existed between 
exposure to herbicides and the subsequent development of 
peripheral neuropathy. 

The evidence, which was of record at the time of the April 
1994 rating decision wherein the RO denied entitlement to 
service connection for peripheral neuropathy is reported in 
pertinent part below.

Service medical records  were devoid of any findings and/or 
complaints of peripheral neuropathy.  VA outpatient treatment 
records dated in 1994 contain an EMG report with findings 
consistent with generalized sensori-motor peripheral 
neuropathy.

Upon VA peripheral nerves examination in January 1994, the 
veteran complained of numbness in his feet, described as 
feelings of "pins and needles."  The veteran was diagnosed 
with peripheral neuropathy probably related to ethanol 
consumption.

A February 1994 VA general medical examination diagnosed the 
veteran with peripheral neuropathy secondary to alcohol 
abuse.  He was also diagnosed with resting tremor of the 
hands, alcohol induced.

Evidence associated with the claims file since the April 1994 
rating decision is reported in pertinent part below.  

VA outpatient treatment records dated between 1994 and 2004 
show continued complaints of numbness and tingling in the 
veteran's feet, as well as pains in his knees.  The veteran 
was diagnosed with peripheral neuropathy in 1994, 1996, 2003, 
and 2004.  Progress notes dated in October 2003 contain 
findings of chronic pain secondary to peripheral neuropathy.  
These records also reveal the veteran was being treated for 
severe arterial vascular disease.

During his March 2004 RO hearing, the veteran complained of 
feelings of numbness in his legs during service.  He further 
testified that he currently suffered from pins and needles in 
his feet.  


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for peripheral 
neuropathy.   

As stated in the factual background section above, the RO in 
their April 1994 rating decision denied the veteran's claim 
on basis that VA had not determined that a positive 
association existed between exposure to herbicides and the 
subsequent development of peripheral neuropathy. 



On December 27, 2000, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001", 
which provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era. 
38 U.S.C.A. § 1116(f), as added by § 201 (c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291)(December 27, 2001).

While the "new" evidence noted above may be cumulative of 
evidence already in the file at the time of the April 1994 
final denial, i.e. diagnoses of peripheral neuropathy, in 
light of the regulation changes, it is significant in order 
to fairly decide the merits of the claim. See 38 C.F.R. 
§ 3.156(a); Id.  Having served in Vietnam, the veteran is now 
presumed to have been exposed to herbicides. 38 U.S.C.A. 
§ 1116(f).  

The Board finds that the evidence listed above and in light 
of the regulation changes, when considered with previous 
evidence of record does relate to an unestablished fact 
necessary to substantiate the claim, i.e. whether or not 
peripheral neuropathy is due to exposure to herbicides. 
38 C.F.R. § 3.156(a).   

In short, the recently submitted evidence being new and 
material, the claim of entitlement to service connection for 
peripheral neuropathy is reopened, and to this extent, the 
appeal is granted.

As the veteran's claim has been reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A.  

In the instant case, the Board finds that a medical opinion 
is necessary to render an opinion as to the whether the 
veteran has acute or subacute peripheral neuropathy, the date 
of onset, and the etiology. 



Back Disorder

Factual Background

In July 1973, the RO denied the veteran's claim of 
entitlement to service connection for a back condition.  His 
claim was denied on the basis that there was no evidence of 
any back condition in service or a current back disorder.  

The evidence, which was of record at the time of the July 
1973 rating decision wherein the RO denied entitlement to 
service connection for a back condition is reported in 
pertinent part below.  

The claims folder only consisted of the veteran's service 
medical records, which were devoid of any findings and/or 
complaints of a back disorder, and an April 1973 report of VA 
hospitalization for excision of a pilonidal cyst.  

Evidence associated with the claims file since the July 1973 
rating decision is reported in pertinent part below.  

A December 1993 x-ray revealed an ill-defined pedicele on the 
right L3 and a bony prominence on the right L4-5 level.  

VA outpatient treatment records dated in 2003 contain 
complaints of back pain and a diagnosis of low back pain.  An 
August 2003 entry reports findings of low back pain possibly 
vascular in origin.

During his March 2004 RO hearing, the veteran complained of 
low back pain. He further testified that he was told that he 
had degenerative arthritis in his back.  In May 2004, the 
veteran was afforded a VA examination.  X-rays contained 
findings of lumbar spondylosis.  


Analysis

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
disorder.    

As stated in the factual background section above, the RO in 
their July 1973 rating decision discussed the lack of 
evidence showing any in-service injury or disease of the back 
or a current disability.  The "new" evidence of record, 
specifically x-rays taken in December 1993 and May 2004 
contain findings of: an ill-defined pedicele on the right L3; 
a bony prominence on the right L4-5 level; and lumbar 
spondylosis.  

The Board finds that the evidence listed above, when 
considered with previous evidence of record does relate to an 
unestablished fact necessary to substantiate the claim, i.e. 
the presence of a current back disability.  38 C.F.R. 
§ 3.156(a).  The medical evidence received by VA since July 
1973 is new, in that it was not previously of record, and 
could possibly substantiate the veteran's claim. Id. 

In short, the recently submitted evidence being new and 
material, the claim of entitlement to service connection for 
a back condition is reopened, and to this extent, the appeal 
is granted.

Initial Increased Rating

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial rating in excess of 70 percent disabling has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).


The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The service-connected PTSD is currently rated as 70 percent 
disabling under diagnostic code 9411, 38 C.F.R. § 4.130.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The Global Assessment of Functioning scale score (GAF) is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the VCAA.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical and personnel 
records; reports of VA examination dated in 1994, 2002, and 
2004; VA outpatient treatment and hospitalization records 
dated between 1973 and 2004; and a transcript of the 
veteran's March 2004 RO hearing.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran is entitled to a 100 percent rating 
from the original grant of service connection.  Though the 
veteran does not meet all the criteria, his PTSD 
symptomatology more closely approximates the criteria for a 
100 percent disability evaluation. 38 C.F.R. §  4.7.

In this regard, the Board notes the veteran was awarded a 
total disability rating based on individual unemployability 
(TDIU) in an April 2003 rating decision.  The RO determined 
that the veteran had serious and significant occupational and 
social impairment due to his service-connected PTSD.  The RO 
further concluded that the veteran's PTSD substantially 
interfered with his gainful employment. The Board agrees.

Upon VA examination in November 2002, the veteran reported 
being homeless due to financial problems and having 
difficulty maintaining employment.  Physical examination 
revealed the veteran had slow mentation, intrusive thoughts, 
was socially isolated, and had a sense of foreshortened 
future.  
He was assigned a GAF of 50, which according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition of the American Psychiatric Association (DSM-IV), was 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). See 
38 C.F.R. § 4.130.  

VA outpatient treatment records dated in 2002 and 2003 reveal 
the veteran was suffering from flashbacks and poor judgment.  
His GAF score was a 45, which was again was indicative of 
serious PTSD symptoms. Id.  These records show the veteran 
attended PTSD group therapy.  In April 2003, he reported 
anxiety, panic, irritability, difficulty controlling his 
anger, and hypervigilance.  He was found to have memory 
impairment.  His PTSD symtpomatology declined in 2004 and in 
April, his wife reported he was forgetting names and faces on 
a daily basis and needed help with basic hygiene needs. 

The Board finds that these records support a finding of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
memory loss for names of close relatives, own occupation, or 
own name. Id.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary activity 
from the original grant of service connection.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  A 100 percent 
rating is in order from the original grant of service 
connection to the present.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, the appeal is granted to this extent 
only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is granted to this extent only.

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.  


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Initially, the veteran's claim of entitlement to service 
connection for pilonidal cysts based on the submission of new 
and material evidence must be remanded for compliance with 
the notice and duty to assist provisions of the VCAA.  A 
letter was mailed to the veteran in January 2003; however, 
the letter informed the veteran of the evidence necessary to 
support a service connection claim and not the criteria for 
submission of new and material evidence. 




Absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio at 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  As the Board cannot rectify this deficiency on its 
own, see DAV, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

The Board has determined that the veteran has submitted new 
and material evidence to reopen claims of entitlement to 
service connection for peripheral neuropathy and a back 
disorder.  The arguments of the veteran and his 
representative are that he suffers from a back disorder as 
result of being thrown from a tank during his active duty 
service and from peripheral neuropathy as a result of his 
exposure to herbicides.  Additional development is needed 
before a decision on the merits of the veteran's claims can 
be reached.  

With regard to the veteran's claim of entitlement to service 
connection for peripheral neuropathy, to include as a result 
of exposure to herbicides, the evidence of record is unclear 
as to what type of peripheral neuropathy the veteran 
currently suffers from and when it manifested.  There is also 
some indication in the record, that peripheral neuropathy is 
secondary to alcohol abuse.  


In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, diseases associated 
with such exposure, to include acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. 
§  3.307(a)(6)(ii) (2004); 38 C.F.R. § 3.309(e), as amended 
by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

The veteran's claim should first be remanded to comply with 
the notice and duty to assist provisions of the VCAA.  
Specifically, the veteran should be notified of the 
regulation changes as noted above and the evidence necessary 
to support his peripheral neuropathy claim based on exposure 
to herbicides.  A VA examination is necessary to render a 
determination on the merits of the veteran's claim. 
38 U.S.C.A. § 5103A(d).  

The veteran further contends that he developed a back 
disorder, arthritis of the bilateral shoulders, and arthritis 
of the bilateral hips, as a result of his military service.  
He maintains that he incurred these disabilities when he was 
blown off a tank after it hit a land mine.

A preliminary review of the record shows the veteran was 
afforded a VA examination in May 2004.  While the examiner 
found that the veteran had no current shoulder, back, or hip 
disabilities, it appears to be in contradiction to the 
radiographic evidence of record.  X-rays taken in May 2004 
reveal the veteran has lumbar spondylosis, mild 
osteoarthritis in the acromioclavicular joints bilaterally, 
and mild bilateral osteoarthritis in the hips.  The veteran 
should be afforded a new VA examination for the purpose of 
ascertaining the etiology of the findings noted above, to 
include whether they are related to the service connected 
arthritis of the cervical spine.  

The veteran has also filed a claim of entitlement to service 
connection for hepatitis C.  The veteran contends that he 
contracted a venereal disease in Hong Kong, which could have 
led to his hepatitis.  

The Board has reviewed the evidence of record and finds that 
further development is required prior to adjudication of the 
veteran's appeal. 

Initially, it does not appear that the veteran was notified 
of the evidence necessary to support a claim of entitlement 
to hepatitis C.  Specifically, he was not notified of the in-
service hepatitis C risk factors.  Therefore, a remand is 
necessary for compliance with the duty to notify and assist 
provisions of the VCAA. 38 C.F.R. § 3.159.

Second, it is noted that the medical records contain multiple 
references to prior alcohol abuse.  Moreover, in the February 
2004 VA examination report, the veteran's hepatitis C is 
attributed to such alcohol use.  Subsequent VA outpatient 
treatment records, to include a November 2002 letter, 
indicate the veteran has tested positive for hepatitis C.

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2004).  Based on the above provisions, the 
February 1994 VA examination report would serve to preclude 
the veteran from receiving any compensation for his hepatitis 
C. 

However, because the evidence of record raises other 
potential risk factors, such as contracting a venereal 
disease in-service, and because the examiner did not discuss 
such additional risk factors, a new examination is necessary 
here.  38 C.F.R. § 4.1 (2003) provides "It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history." See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Accordingly, further development is warranted.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims, to include specific notice 
regarding the submission of new and 
material evidence and the in-service risk 
factors for exposure to hepatitis C, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
peripheral neuropathy, pilonidal cysts, a 
back condition, arthritis of the 
bilateral shoulders and hips, and 
hepatitis C since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
examination of the veteran by specialists 
in peripheral nerves, orthopedics, and 
hematology or liver diseases, or other 
available appropriate medical specialists 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the etiology of any disabilities, which 
may be present. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate examiner 
address the following medical issues:

Peripheral Nerves

Is it at least as likely as not that any 
peripheral neuropathy found on 
examination is secondary to herbicide 
exposure in service?

Orthopedic Examination

Is it at least as likely as not that any 
disorders of the hip, shoulders, or back, 
to include arthritis found on examination 
are related to service on any basis, or 
if pre-existing service, were aggravated 
thereby, or is/are proximately due to or 
the result of the service connected 
arthritis of the cervical spine.  

Hematology or liver diseases

Is it at least as likely as not that 
Hepatitis C is related to service on any 
basis, or if pre-existing service, was 
aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to: 
service connection for pilonidal cysts on 
the basis of submission of new and 
material evidence; service-connection for 
a back disorder and peripheral neuropathy 
on a de novo basis; and service connection 
for hepatitis C, arthritis of the 
bilateral shoulders, and arthritis of the 
bilateral hips.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of 
his claims, and may result in their denial.  38 C.F.R. 
§ 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


